DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1,3-5,8-11,13-15 and 18-19 of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of copending application No. 17/280724. Although the claims at issue are not identical, the scope and novel features of the claims are the same and directed to the same invention and they are not patentably distinct from each other, because;
Instant Application 17/280743
Copending Application 17/280724
1. (Currently Amended) A device for monitoring a vehicle’s environment, the device comprising:
a mount; and
a boom connected to the mount,
wherein the boom is moveable relative to the mount,
wherein the mount has an attachment point for attaching the device to a part of a body of the vehicle,
wherein the mount is configured to accommodate at least one camera, and
wherein the boom is configured to accommodate an antenna.
1. (Currently Amended) A device for detecting a vehicle’s environment, the device comprising: a lower surface configured to face a road surface, an upper surface configured to face away from the road surface,
a mount; and
a boom connected to the mount, wherein the boom is movable relative to the mount,
wherein the mount has an attachment point for attaching
to a part of a body of the vehicle, and wherein the boom comprises at least one camera for a lane keeping function and wherein the boom comprises an antenna.
2. (Currently Amended) The device according to claim 1, wherein the device comprises at least one of the at least one camera and the antenna, and wherein the antenna is configured for at least one of wireless communication and to receive data for determining a current location.

3. (Currently Amended) The device according to claim 1, wherein the boom is located on aside of the mount lying opposite the attachment point.
8. (Currently Amended) The device according to claim 1, wherein the boom has a horn-shaped extension on a side facing away from the mount 
4. (Currently Amended) The device according to claim 1, wherein the boom has a horn-shaped extension on a side facing away from the mount, and wherein the antenna is located in the extension.
8. (Currently Amended) The device according to claim 1, wherein the boom has a horn-shaped extension on a side facing away from the mount and wherein the antenna is located in the extension
5. (Currently Amended) The device according to claim 1, wherein the boom is configured such that it can be folded against the mount or folded into the mount.
7. (Currently Amended) The device according to claim 1, wherein the boom is configured such that it can be folded …
8. (Currently Amended) The device according to claim 1, wherein the boom is flexible such that it can move in relation to the mount. 
11. (New) … wherein the boom is movable relative to the mount, …
9. (Currently Amended) A vehicle, wherein the vehicle comprises the device according to claim 1, wherein the mount of the device is connected to the body of the vehicle via the attachment point.
9. (Currently Amended) A vehicle, comprising
the device of claim 1, wherein the mount for the device is connected to a part of the vehicle’s body at the attachment point.
10. (New) The vehicle of claim 9, further comprising a second device located on an opposite side of the vehicle relative to the device.  
10. (New) The vehicle of claim 9, further comprising a second device that is located
on an opposite side of the vehicle relative to the device.
11. (New) A device for monitoring a vehicle's environment, the device comprising: a mount; and a boom connected to the mount, wherein the boom is moveable relative to the mount, wherein the mount has an attachment point for attaching the device to a part of a body of the vehicle, wherein the mount is secured to a first camera, and wherein the boom is secured to an antenna.
11. (New) A device for detecting a vehicle’s environment, the device comprising: a lower surface configured to face a road surface;
an upper surface configured to face away from the road surface; a mount; and a boom connected to the mount, wherein the boom is movable relative to the mount, wherein the mount has an attachment point for attaching the device to a part of a body of the vehicle, and
wherein the boom comprises a first camera for a lane keeping function. and for antenna, see claim 13.
13. (New) The device according to claim 11, wherein the boom is located on a side of the mount lying opposite the attachment point.
18. (New) The device according to claim 11, wherein the boom has a horn-shaped extension on a side facing away from the mount, and wherein an antenna of the boom is located in the extension.
14. (New) The device according to claim 11, wherein the boom has a horn-shaped extension on a side facing away from the mount, and wherein the antenna is located in the extension.
18. (New) The device according to claim 11, wherein the boom has a horn-shaped extension on a side facing away from the mount, and wherein an antenna of the boom is located in the extension.
15. (New) The device according to claim 11, wherein the boom is configured such that it can be folded against the mount or folded into the mount.
17. (New) The device according to claim 11, wherein the boom is configured such that it can be folded in and out in relation to the mount.
18. (New) The device according to claim 11, wherein the boom is flexible such that it can move in relation to the mount.
11. (New) … wherein the boom is movable relative to the mount, …
19. (New) A method, comprising:
securing a device for monitoring a vehicle’s environment to the vehicle,
the device comprising:
a mount; and a boom connected to the mount, wherein the boom is moveable relative to the mount, 
wherein the mount has an attachment point for attaching the device to a part of a body of the vehicle, wherein the mount is secured to a first camera, and wherein the boom is secured to an antenna.
19. (New) A method, comprising:
securing a device for monitoring a vehicle’s environment to the vehicle,
the device comprising:
a mount; and a boom connected to the mount, wherein the boom is moveable relative to the mount, 
wherein the mount has an attachment point for attaching the device to a part of a body of the vehicle, wherein the mount is secured to a first camera, and wherein the boom is secured to an antenna.



It is noted that claims 1, 11 and 19 of the instant application is broader than the above corresponding claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct
claims have not in fact been patented.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3,5-6,8-13,15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foote et al. (US 2017/0166130).
	Regarding claim 1, Foote discloses a device for monitoring a vehicle’s environment (i.e., fig. 1), the device comprising; a mount (i.e., figs. 1 and 17), and a boom connected to the mount (i.e., figs. 1 and 17-18), wherein the boom is moveable relative to the mount (i.e., figs. 1 and 17-18, foldable assembly/boom, paragraphs 0174), wherein the mount has an attachment point for attaching the device to a part of a body of the vehicle (i.e., figs. 1 and 17-18), wherein the mount is configured to 
accommodate at least one camera (i.e., element 512 in fig. 18), and wherein the boom is configured to accommodate an antenna (i.e., figs. 1 and 17-18, paragraph 0166).
	Regarding claims 11 and 19, the limitations claimed are substantially similar to claim 1 above, and has been addressed in the above claim 1.
	Regarding claim 2, Foote discloses the device according to claim 1, wherein the device comprises at least one of the at least one camera and the antenna, and wherein the antenna is configured for at least one of wireless communication and to receive data for determining a current location (i.e., figs. 1 and 17-18, paragraph 0166).
	Regarding claim 3, Foote discloses the device according to claim 1, wherein the boom is located on a side of the mount lying opposite the attachment point (i.e., figs. 1 and 17-18).
	Regarding claim 5, Foote discloses the device according to claim 1, wherein the boom is configured such that it can be folded against the mount or folded into the mount (i.e., figs. 1 and 17-18, paragraph 0171).
	Regarding claim 6, Foote discloses the device according to claim 1, wherein the boom extends beyond the mount when folded out (i.e., looking at figs. 17-18, in the folded position, the boom will extend beyond the mount).
Regarding claim 8, Foote discloses the device according to claim 1, wherein the boom is flexible such that it can move in relation to the mount (i.e., figs. 1 and 17-18, paragraph 0174).
Regarding claim 9, Foote discloses a vehicle, wherein the vehicle comprises the device according
to claim 1, wherein the mount of the device is connected to the body of the vehicle via the attachment
point (i.e., figs. 1,15c and 17-18).
	Regarding claim 10, Foote discloses the vehicle of claim 9, further comprising a seco-nd device located on an opposite side of the vehicle relative to the device (i.e., elements 434b,434c in fig. 15c). 
	Regarding claims 12-13,15-16,18 and 20, the limitations claimed are substantially similar to claims 2-3,5-6 and 8 above, and has been addressed in the above claims.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Foote et al. (US 2017/0166130) in view of Kondo Chikahiko (JP 2005-080183).
	Regarding claims 7 and 17, Foote teaches the device according to claims, including moveable boom and antenna and mount, As discussed in the above action.
Foote is silent to explicitly indicate, a pivoting mechanism, and wherein the pivoting mechanism includes at least one supply line leading from the antenna in the boom to the mount.
Kondo in the same field of endeavor (e.g., fig. 1, pivot portion, element 5, mirror holder, element 6 and antenna 6) and teaches that, the antenna 6 may be attached between the attachment base 2 and the actuator, Further, the cable 9 having one end connected to the antenna 6 passes through the mirror holder 60, the actuator 3, and the pivot portion 5 …, thus consider to be equivalent to the above claimed feature.
in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the camera mounting system of Foote, in accordance with the teaching of Kondo, by incorporating the pivoting mechanism to control and adjust the device.
11.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Foote et al. (US 2017/0166130) in view of Lang Heinrich et al. (DE 102004021581).
	Regarding claims 4 and 14, Foote teaches the device having the boom on a side facing away from the mount, and antenna, as discussed in the above action.
	Foote is silent to explicitly indicate, boom has a horn-shaped extension on a side facing away from the mount, and wherein the antenna is located in the extension.
	Lang in the field of mirror assembly (e.g., abstract, fig. 2, background-Art, and description section) teaches horn-shaped mirror attachment/extension.
	in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the camera mounting/attachment as disclosed by Foote, by using a horn-shaped assembly, for attaching the device to the body of the vehicle.
Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482